Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-18-00009-CR

                                        Jose Valentine FACIO,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR1159
                             Honorable Joey Contreras, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 5, 2018

MOTION TO WITHDRAW GRANTED; AFFIRMED

           A jury found appellant Jose Valentine Facio guilty of aggravated robbery with a deadly

weapon. Facio elected to have the trial court assess punishment in the event the jury found him

guilty. The trial court sentenced Facio to twenty-five years’ confinement.

           Facio’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he concludes this appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978),

and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Facio was provided with a copy
                                                                                       04-18-00009-CR


of the brief and informed of his right to obtain a copy of the appellate record and file his own brief.

See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also Nichols v. State, 954
S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.). Appointed counsel also provided Facio with a form

which he could sign, date, and file with this court in order to obtain a copy of the record. See

Kelly, 436 S.W.3d at 319-20. Facio filed neither a request for the record nor a pro se brief.

        After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed by Facio’s counsel and

affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.).

        No substitute counsel will be appointed. Should Facio wish to seek further review of this

case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review.            Any petition for

discretionary review must be filed within thirty days after either the day our judgment is rendered

or the day the last timely motion for rehearing or timely motion for en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for

discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.

                                                   Marialyn Barnard, Justice

Do Not Publish



                                                 -2-